 

Exhibit 10.1

 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT (the “Agreement”), dated as of July 24, 2017, by and between
IBIO, INC., a Delaware corporation (the “Company”), and LINCOLN PARK CAPITAL
FUND, LLC, an Illinois limited liability company (the “Investor”).

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Sixteen Million Dollars ($16,000,000) of the Company's common stock,
$0.001 par value per share (the "Common Stock"). The shares of Common Stock to
be purchased hereunder (including, without limitation, the Initial Purchase
Shares (as defined in Section 2(a) herein)) are referred to herein as the
"Purchase Shares."

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1.         CERTAIN DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)        “Accelerated Purchase Share Amount” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, the number of
Purchase Shares directed by the Company to be purchased by the Investor on an
Accelerated Purchase Notice, which number of Purchase Shares shall not exceed
the lesser of (i) 500% of the number of Purchase Shares directed by the Company
to be purchased by the Investor pursuant to the corresponding Regular Purchase
Notice for the corresponding Regular Purchase referred to in Section 2(b) hereof
(subject to the Purchase Share limitations contained in Section 2(a) hereof) and
(ii) the Accelerated Purchase Share Percentage multiplied by the trading volume
of the Common Stock on the Principal Market during normal trading hours on the
Accelerated Purchase Date.

 

(b)        “Accelerated Purchase Date” means, with respect to any Accelerated
Purchase made pursuant to Section 2(b) hereof, the Business Day immediately
following the applicable Purchase Date with respect to the corresponding Regular
Purchase referred to in Section 2(b) hereof.

 

(c)        “Accelerated Purchase Notice” means, with respect to any Accelerated
Purchase made pursuant to Section 2(b) hereof, an irrevocable written notice
from the Company to the Investor directing the Investor to buy a specified
Accelerated Purchase Share Amount on the applicable Accelerated Purchase Date
pursuant to Section 2(b) hereof at the applicable Accelerated Purchase Price.

 

(d)        “Accelerated Purchase Share Percentage” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, thirty percent (30%).

 

(e)        “Accelerated Purchase Price” means, with respect to any particular
Accelerated Purchase made pursuant to Section 2(b) hereof, the lower of (i)
ninety-six percent (96%) of the VWAP during (A) the entire trading day on the
Accelerated Purchase Date, if the volume of shares of Common Stock traded on the
Principal Market on the Accelerated Purchase Date has not exceeded the
Accelerated Purchase Share Volume Maximum, or (B) the portion of the trading day
of the Accelerated Purchase Date (calculated starting at the beginning of normal
trading hours) until such time at which the volume of shares of Common Stock
traded on the Principal Market has exceeded the Accelerated Purchase Share
Volume Maximum or (ii) the Closing Sale Price on the Accelerated Purchase Date
(to be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

 

   

 

 

(f)         “Accelerated Purchase Share Volume Maximum” means the number of
shares of Common Stock traded on the Principal Market during normal trading
hours on the Accelerated Purchase Date equal to (i) the amount of shares of
Common Stock properly directed by the Company to be purchased on the Accelerated
Purchase Notice, divided by (ii) the Accelerated Purchase Share Percentage (to
be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

 

(g)        “Additional Purchase Notice” means, with respect to any Additional
Purchase pursuant to Section 2(c) hereof, an irrevocable written notice from the
Company to the Investor directing the Investor to buy such applicable amount of
Purchase Shares at the applicable Additional Purchase Price as specified by the
Company therein on the Purchase Date.

 

(h)        “Additional Purchase Price” means, with respect to any Additional
Purchase made pursuant to Section 2(c) hereof, the lower of: (i) $1.00 per share
and (ii) 96% of the Purchase Price (as defined below) (in each case, to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction that occurs on or after the
date of this Agreement).

 

(i)         “Available Amount” means, initially, Sixteen Million Dollars
($16,000,000) in the aggregate, which amount shall be reduced by (i) the Initial
Purchase Amount upon the purchase of the Initial Purchase Shares by the Investor
on the date hereof pursuant to Section 2(a) hereof and (ii) the Purchase Amount
each time the Investor purchases shares of Common Stock (other than the Initial
Purchase Shares) pursuant to Section 2 hereof.

 

(j)         “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal
or state law for the relief of debtors.

 

(k)        “Business Day” means any day on which the Principal Market is open
for trading, including any day on which the Principal Market is open for trading
for a period of time less than the customary time.

 

(l)         “Closing Sale Price” means, for any security as of any date, the
last closing sale price for such security on the Principal Market as reported by
the Principal Market.

 

(m)       “Confidential Information” means any information disclosed by either
party to the other party, either directly or indirectly, in writing, orally or
by inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party without confidential
restriction at the time of disclosure by the disclosing party as shown by the
receiving party’s files and records immediately prior to the time of disclosure;
(iv) is obtained by the receiving party from a third party without a breach of
such third party’s obligations of confidentiality; or (v) is independently
developed by the receiving party without use of or reference to the disclosing
party’s Confidential Information, as shown by documents and other competent
evidence in the receiving party’s possession.

 

 -2- 

 

 

(n)        “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

 

(o)        “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

 

(p)        “DWAC Shares” means shares of Common Stock that are (i) issued in
electronic form, (ii) freely tradable and transferable and without restriction
on resale and (iii) timely credited by the Company to the Investor’s or its
designee’s specified Deposit/Withdrawal at Custodian (DWAC) account with DTC
under its Fast Automated Securities Transfer (FAST) Program, or any similar
program hereafter adopted by DTC performing substantially the same function.

 

(q)        “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

(r)         “Material Adverse Effect” means any material adverse effect on
(i) the enforceability of any Transaction Document, (ii) the results of
operations, assets, business or financial condition of the Company and its
Subsidiaries, taken as a whole, other than any material adverse effect that
resulted exclusively from (A) any change in the United States or foreign
economies or securities or financial markets in general that does not have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
(B) any change that generally affects the industry in which the Company and its
Subsidiaries operate that does not have a disproportionate effect on the Company
and its Subsidiaries, taken as a whole, (C) any change arising in connection
with earthquakes, hostilities, acts of war, sabotage or terrorism or military
actions or any escalation or material worsening of any such hostilities, acts of
war, sabotage or terrorism or military actions existing as of the date hereof,
(D) any action taken by the Investor, its affiliates or its or their successors
and assigns with respect to the transactions contemplated by this Agreement,
(E) the effect of any change in applicable laws or accounting rules that does
not have a disproportionate effect on the Company and its Subsidiaries, taken as
a whole, or (F) any change resulting from compliance with terms of this
Agreement or the consummation of the transactions contemplated by this
Agreement, or (iii) the Company’s ability to perform in any material respect on
a timely basis its obligations under any Transaction Document to be performed as
of the date of determination.

 

(s)        “Maturity Date” means the first day of the month immediately
following the thirty-six (36) month anniversary of the Commencement Date.

 

(v)        “PEA Period” means the period commencing at 9:30 a.m., Eastern time,
on the fifth (5th) Business Day immediately prior to the filing of any
post-effective amendment to the Registration Statement (as defined herein) or
New Registration Statement (as such term is defined in the Registration Rights
Agreement), and ending at 9:30 a.m., Eastern time, on the Business Day
immediately following, the effective date of any post-effective amendment to the
Registration Statement (as defined herein) or New Registration Statement (as
such term is defined in the Registration Rights Agreement).

 

(w)        “Person” means an individual or entity including but not limited to
any limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 

 -3- 

 

 

(x)        “Principal Market” means the NYSE MKT (or any nationally recognized
successor thereto); provided, however, that in the event the Company’s Common
Stock is ever listed or traded on The NASDAQ Capital Market, The NASDAQ Global
Market, The NASDAQ Global Select Market, the New York Stock Exchange, the NYSE
Arca, the OTC Bulletin Board, or the OTCQB or the OTCQX operated by the OTC
Markets Group, Inc. (or any nationally recognized successor to any of the
foregoing), then the “Principal Market” shall mean such other market or exchange
on which the Company’s Common Stock is then listed or traded.

 

(y)        “Purchase Amount” means, with respect to any Regular Purchase, any
Accelerated Purchase or any Additional Purchase made hereunder, as applicable,
the portion of the Available Amount to be purchased by the Investor pursuant to
Section 2 hereof.

 

(z)         “Purchase Date” means, (i) with respect to any Regular Purchase made
pursuant to Section 2(a) hereof, the Business Day on which the Investor receives
after 4:00 p.m., Eastern time, but prior to 5:00 p.m., Eastern time, of such
Business Day a valid Regular Purchase Notice that the Investor is to buy
Purchase Shares pursuant to Section 2(a) hereof, or (ii) with respect to any
Additional Purchase made pursuant to Section 2(c) hereof, the Business Day on
which the Investor receives after 4:00 p.m., Eastern time, but prior to 5:00
p.m., Eastern time, of such Business Day, a valid Additional Purchase Notice
that the Investor is to buy Purchase Shares pursuant to Section 2(c) hereof, as
applicable.

 

(aa)       “Purchase Price” means, with respect to any Regular Purchase made
pursuant to Section 2(a) hereof or any Additional Purchase made pursuant to
Section 2(c) hereof (as applicable), the lower of: (i) the lowest Sale Price on
the applicable Purchase Date and (ii) the arithmetic average of the three (3)
lowest Closing Sale Prices for the Common Stock during the ten (10) consecutive
Business Days ending on the Business Day immediately preceding such Purchase
Date (in each case, to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction
that occurs on or after the date of this Agreement).

 

(bb)      “Regular Purchase Notice” means, with respect to any Regular Purchase
pursuant to Section 2(a) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy such applicable amount of Purchase
Shares at the applicable Purchase Price as specified by the Company therein on
the Purchase Date.

 

(cc)      “Sale Price” means any trade price for the shares of Common Stock on
the Principal Market as reported by the Principal Market.

 

(dd)      “SEC” means the U.S. Securities and Exchange Commission.

 

(ee)       “Securities” means, collectively, the Purchase Shares and the
Commitment Shares.

 

(ff)        “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

(gg)      “Subsidiary” means any Person the Company wholly-owns or controls, or
in which the Company, directly or indirectly, owns a majority of the voting
stock or similar voting interest, in each case that would be disclosable
pursuant to Item 601(b)(21) of Regulation S-K promulgated under the Securities
Act.

 

(ii)         “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

 

 -4- 

 

 

(jj)        “Transfer Agent” means Continental Stock Transfer & Trust Company,
or such other Person who is then serving as the transfer agent for the Company
in respect of the Common Stock.

 

(kk)      “VWAP” means in respect of an applicable Accelerated Purchase Date,
the volume weighted average price of the Common Stock on the Principal Market,
as reported on the Principal Market.

 

2.         PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

 

(a)         Commencement of Regular Sales of Common Stock. On the date of this
Agreement, upon the satisfaction of the conditions set forth in Sections 7(I)
and 8(I) hereof, the Company shall sell to the Investor and the Investor shall
purchase 2,500,000 Purchase Shares (such initial Purchase Shares, the “Initial
Purchase Shares”) for aggregate consideration of $1,000,000 (the “Initial
Purchase Amount”). Upon the satisfaction of all of the conditions set forth in
Sections 7(II) and 8(II) hereof (the “Commencement” and the date of satisfaction
of such conditions the “Commencement Date”) and thereafter, the Company shall
have the right, but not the obligation, to direct the Investor, by its delivery
to the Investor of a Regular Purchase Notice from time to time, to purchase up
to One Hundred Thousand (100,000) Purchase Shares (each such purchase a “Regular
Purchase”), at the Purchase Price on the Purchase Date; provided, however, that
(i) the Regular Purchase may be increased to up to One Hundred Fifty Thousand
(150,000) Purchase Shares, provided that the Closing Sale Price of the Common
Stock is not below $0.50 on the Purchase Date, (ii) the Regular Purchase may be
increased to up to Two Hundred Thousand (200,000) Purchase Shares, provided that
the Closing Sale Price of the Common Stock is not below $0.60 on the Purchase
Date, (iii) the Regular Purchase may be increased to up to Three Hundred
Thousand (300,000) Purchase Shares, provided that the Closing Sale Price of the
Common Stock is not below $0.70 on the Purchase Date, (iv) the Regular Purchase
may be increased to up to Four Hundred Thousand (400,000) Purchase Shares,
provided that the Closing Sale Price of the Common Stock is not below $0.80 on
the Purchase Date, (v) the Regular Purchase may be increased to up to Five
Hundred Thousand (500,000) Purchase Shares, provided that the Closing Sale Price
of the Common Stock is not below $0.90 on the Purchase Date, and (vi) the
Regular Purchase may be increased to up to Six Hundred Thousand (600,000)
Purchase Shares, provided that the Closing Sale Price of the Common Stock is not
below $1.00 on the Purchase Date, (all of which share and dollar amounts shall
be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction); and provided, further, that
the Investor’s committed obligation under any single Regular Purchase shall not
exceed One Million Dollars ($1,000,000). If the Company delivers any Regular
Purchase Notice for a Purchase Amount in excess of the limitations contained in
the immediately preceding sentence, such Regular Purchase Notice shall be void
ab initio to the extent of the amount by which the number of Purchase Shares set
forth in such Regular Purchase Notice exceeds the number of Purchase Shares
which the Company is permitted to include in such Purchase Notice in accordance
herewith, and the Investor shall have no obligation to purchase such excess
Purchase Shares in respect of such Regular Purchase Notice; provided that the
Investor shall remain obligated to purchase the number of Purchase Shares which
the Company is permitted to include in such Regular Purchase Notice. The Company
may deliver multiple Regular Purchase Notices to the Investor so long as at
least one (1) Business Day has passed since the most recent Regular Purchase was
completed. Notwithstanding the foregoing, the Company shall not deliver any
Regular Purchase Notices during the PEA Period.

 

 -5- 

 

 

(b)         Accelerated Purchases. Subject to the terms and conditions of this
Agreement, in addition to purchases of Purchase Shares as described in Section
2(a) above, the Company shall also have the right, but not the obligation, to
direct the Investor by the Company’s delivery to the Investor of an Accelerated
Purchase Notice from time to time, and the Investor thereupon shall have the
obligation, to buy Purchase Shares at the Accelerated Purchase Price on the
Accelerated Purchase Date in an amount equal to the Accelerated Purchase Share
Amount (each such purchase, an “Accelerated Purchase”). The Company may deliver
an Accelerated Purchase Notice to the Investor only on a Purchase Date on which
the Company also properly submitted a Regular Purchase Notice for a Regular
Purchase and the Closing Sale Price is not below $0.50 (to be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction and, effective upon the consummation of any
such reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction, the Closing Sale Price is not below the lower of (i) the
adjusted price and (ii) $0.50). If the Company delivers any Accelerated Purchase
Notice for an Accelerated Purchase Share Amount in excess of the limitations
contained in the definition of Accelerated Purchase Share Amount, such
Accelerated Purchase Notice shall be void ab initio to the extent of the amount
by which the number of Purchase Shares set forth in such Accelerated Purchase
Notice exceeds the Accelerated Purchase Share Amount which the Company is
permitted to include in such Accelerated Purchase Notice in accordance herewith
(which shall be confirmed in an Accelerated Purchase Confirmation (defined
below)), and the Investor shall have no obligation to purchase such excess
Purchase Shares in respect of such Accelerated Purchase Notice; provided that
the Investor shall remain obligated to purchase the Accelerated Purchase Share
Amount which the Company is permitted to include in such Accelerated Purchase
Notice. Upon completion of each Accelerated Purchase Date, the Accelerated
Purchase Share Amount and the applicable Accelerated Purchase Price shall be set
forth on a confirmation of the Accelerated Purchase to be provided to the
Company by the Investor (an “Accelerated Purchase Confirmation”).
Notwithstanding the foregoing, the Company shall not deliver any Accelerated
Purchase Notice during the PEA Period.

 

(c)         Additional Purchases. Subject to the terms and conditions of this
Agreement, from and after the tenth (10th) calendar day immediately following
Commencement Date, in addition to purchases of Purchase Shares as described in
Section 2(a) and Section 2(b) above, the Company shall also have the right, but
not the obligation, to direct the Investor by the Company’s delivery to the
Investor of an Additional Purchase Notice from time to time, and the Investor
thereupon shall have the obligation, to buy Purchase Shares at the Additional
Purchase Price on the Purchase Date (each such purchase, an “Additional
Purchase”); provided, however, that (i) the Company may deliver an Additional
Purchase Notice to the Investor only if at least thirty (30) Business Days have
passed since the most recent Additional Purchase (as applicable) was completed,
(ii) the Investor’s committed obligation under any single Additional Purchase
shall not exceed One Million Dollars ($1,000,000), and (iii) the Investor’s
committed obligation under all Additional Purchases shall not exceed Three
Million Dollars ($3,000,000) in the aggregate. The Company may deliver an
Additional Purchase Notice to the Investor only on a Purchase Date on which the
Closing Sale Price is not below $0.50 (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction and, effective upon the consummation of any such
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction, the Closing Sale Price is not below the lower of (i) the
adjusted price and (ii) $0.50). If the Company delivers any Additional Purchase
Notice for a Purchase Amount in excess of the limitations contained in this
Section 2(c), such Additional Purchase Notice shall be void ab initio to the
extent of the amount by which the number of Purchase Shares set forth in such
Additional Purchase Notice exceeds the number of Purchase Shares which the
Company is permitted to include in such Additional Purchase Notice in accordance
herewith, and the Investor shall have no obligation to purchase such excess
Purchase Shares in respect of such Additional Purchase Notice; provided that the
Investor shall remain obligated to purchase the number of Purchase Shares which
the Company is permitted to include in such Additional Purchase Notice.
Notwithstanding the foregoing, the Company shall not deliver any Additional
Purchase Notice during the PEA Period.

 

 -6- 

 

 

(d)        Payment for Purchase Shares. For each Regular Purchase, the Investor
shall pay to the Company an amount equal to the Purchase Amount with respect to
such Regular Purchase as full payment for such Purchase Shares via wire transfer
of immediately available funds on the same Business Day that the Investor
receives such Purchase Shares, if such Purchase Shares are received by the
Investor before 1:00 p.m., Eastern time, or, if such Purchase Shares are
received by the Investor after 1:00 p.m., Eastern time, the next Business Day.
For each Additional Purchase, the Investor shall pay to the Company an amount
equal to the Purchase Amount with respect to such Additional Purchase as full
payment for such Purchase Shares via wire transfer of immediately available
funds on the third Business Day following the date that the Investor receives
such Purchase Shares. For each Accelerated Purchase, the Investor shall pay to
the Company an amount equal to the Purchase Amount with respect to such
Accelerated Purchase as full payment for such Purchase Shares via wire transfer
of immediately available funds on the third Business Day following the date that
the Investor receives such Purchase Shares. If the Company or the Transfer Agent
shall fail for any reason or for no reason to electronically transfer any
Purchase Shares as DWAC Shares in respect of a Regular Purchase, Additional
Purchase or Accelerated Purchase (as applicable) within three (3) Business Days
following the receipt by the Company of the Purchase Price, Additional Purchase
Price or Accelerated Purchase Price, respectively, therefor in compliance with
this Section 2(d), and if on or after such Business Day the Investor purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Investor of such Purchase Shares that the
Investor anticipated receiving from the Company in respect of such Regular
Purchase, Additional Purchase or Accelerated Purchase (as applicable), then the
Company shall, within three (3) Business Days after the Investor’s request,
either (i) pay cash to the Investor in an amount equal to the Investor’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Cover Price”), at which point the Company’s
obligation to deliver such Purchase Shares as DWAC Shares shall terminate, or
(ii) promptly honor its obligation to deliver to the Investor such Purchase
Shares as DWAC Shares and pay cash to the Investor in an amount equal to the
excess (if any) of the Cover Price over the total (A) Purchase Price for such
Regular Purchase plus the total Accelerated Purchase Price for such Accelerated
Purchase (as applicable) and (B) Additional Purchase Price for such Additional
Purchase (as applicable). The Company shall not issue any fraction of a share of
Common Stock upon any Regular Purchase, Additional Purchase or Accelerated
Purchase. If the issuance would result in the issuance of a fraction of a share
of Common Stock, the Company shall round such fraction of a share of Common
Stock up or down to the nearest whole share. All payments made under this
Agreement shall be made in lawful money of the United States of America or wire
transfer of immediately available funds to such account as the Company may from
time to time designate by written notice in accordance with the provisions of
this Agreement. Whenever any amount expressed to be due by the terms of this
Agreement is due on any day that is not a Business Day, the same shall instead
be due on the next succeeding day that is a Business Day.

 

(e)        Purchase Price Floor. The Company may not deliver a Regular Purchase
Notice to the Investor, and the Investor and the Company shall not effect any
Regular Purchase under this Agreement, on any Purchase Date that the Closing
Sale Price is less than the Floor Price. “Floor Price” means $0.25, which shall
be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Floor Price shall mean the lower
of (i) the adjusted price and (ii) $0.25.

 

 -7- 

 

 

(f)         Compliance with Rules of Principal Market.

 

(i)          Exchange Cap. Subject to Section 2(f)(ii) below, the Company shall
not issue or sell any shares of Common Stock pursuant to this Agreement, and the
Investor shall not purchase or acquire any shares of Common Stock pursuant to
this Agreement, to the extent that after giving effect thereto, the aggregate
number of shares of Common Stock that would be issued pursuant to this Agreement
and the transactions contemplated hereby would exceed 17,814,790 shares of
Common Stock (which number of shares shall be reduced, on a share-for-share
basis, by the number of shares of Common Stock issued or issuable pursuant to
any transaction or series of transactions that may be aggregated with the
transactions contemplated by this Agreement under applicable rules of the NYSE
MKT or any other Principal Market on which the Common Stock may be listed or
quoted) (the “Exchange Cap”), unless and until the Company elects to solicit
stockholder approval of the issuance of Common Stock as contemplated by this
Agreement and the stockholders of the Company have in fact approved such
issuance in accordance with the applicable rules and regulations of the NYSE
MKT, any other Principal Market on which the Common Stock may be listed or
quoted, and the Company’s Certificate of Incorporation, as amended (the
“Certificate of Incorporation”), and the Company’s Amended and Restated Bylaws,
as amended (the “Bylaws”). For the avoidance of doubt, the Company may, but
shall be under no obligation to, request its stockholders to approve the
issuance of Common Stock as contemplated by this Agreement; provided, that if
stockholder approval is not obtained in accordance with this Section 2(f)(i),
the Exchange Cap shall be applicable for all purposes of this Agreement and the
transactions contemplated hereby at all times during the term of this Agreement
(except as set forth in Section 2(f)(ii) below).

 

(ii)         At-Market Transaction. Notwithstanding Section 2(f)(i) above and
subject to the prior approval of the NYSE MKT or any other Principal Market on
which the Common Stock may be listed or quoted (to the extent required), the
Exchange Cap shall not be applicable for any purposes of this Agreement and the
transactions contemplated hereby, solely to the extent that the issuances and
sales of Common Stock pursuant to this Agreement are deemed to be at a price
equal to or in excess of the greater of book or market value of the Common Stock
as calculated in accordance with the applicable rules of the NYSE MKT or any
other Principal Market on which the Common Stock may be listed or quoted (it
being hereby acknowledged and agreed that the Exchange Cap shall be applicable
for all purposes of this Agreement and the transactions contemplated hereby at
all other times during the term of this Agreement, unless the stockholder
approval referred to in Section 2(f)(i) is obtained).

 

(iii)        General. The Company shall not issue any shares of Common Stock
pursuant to this Agreement if such issuance would reasonably be expected to
result in (A) a violation of the Securities Act or (B) a breach of the rules and
regulations of the NYSE MKT or any other Principal Market on which the Common
Stock may be listed or quoted. The provisions of this Section 2(f) shall be
implemented in a manner otherwise than in strict conformity with the terms
hereof only if necessary to ensure compliance with the Securities Act and the
rules and regulations of the NYSE MKT or any other Principal Market on which the
Common Stock may be listed or quoted.

 

(g)        Beneficial Ownership Limitation. Notwithstanding anything to the
contrary contained in this Agreement, the Company shall not issue or sell, and
the Investor shall not purchase or acquire, any shares of Common Stock under
this Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall promptly (but not later than one Business Day)
confirm orally or in writing to the Investor the number of shares of Common
Stock then outstanding. The Investor and the Company shall each cooperate in
good faith in the determinations required hereby and the application hereof. The
Investor’s written certification to the Company of the applicability of the
Beneficial Ownership Limitation, and the resulting effect thereof hereunder at
any time, shall be conclusive with respect to the applicability thereof and such
result absent manifest error.

 

 -8- 

 

 

3.          INVESTOR'S REPRESENTATIONS AND WARRANTIES.

 

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

 

(a)         Organization, Authority. Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.

 

(b)         Investment Purpose.  The Investor is acquiring the Securities as
principal for its own account for investment only and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other Persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
the Investor’s right to sell the Securities at any time pursuant to the
Registration Statement described herein or otherwise in compliance with
applicable federal and state securities laws).  The Investor is acquiring the
Securities hereunder in the ordinary course of its business.

 

(c)         Accredited Investor Status. The Investor is an "accredited investor"
as that term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

 

(d)        Reliance on Exemptions. The Investor understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.

 

(e)        Information. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor (i) is able to bear the
economic risk of an investment in the Securities including a total loss thereof,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor's right to rely on the Company's representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities. The Investor
acknowledges and agrees that the Company neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 4 hereof.

 

(f)         No Governmental Review. The Investor understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of an investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

 -9- 

 

 

(g)        Transfer or Sale. The Investor understands that (i) the Securities
may not be offered for sale, sold, assigned or transferred unless (A) registered
pursuant to the Securities Act or (B) an exemption exists permitting such
Securities to be sold, assigned or transferred without such registration; (ii)
any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder.

 

(h)        Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.

 

(i)          Residency. The Investor is a resident of the State of Illinois.

 

(j)          No Short Selling. The Investor represents and warrants to the
Company that at no time prior to the date of this Agreement has any of the
Investor, its agents, representatives or affiliates engaged in or effected, in
any manner whatsoever, directly or indirectly, any (i) "short sale" (as such
term is defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.

 

4.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Investor that, as of the date hereof
and as of the Commencement Date:

 

(a)         Organization and Qualification. The Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite corporate power and authority
to own and use its properties and assets and to carry on its business as
currently conducted.  Neither the Company nor any of its Subsidiaries is in
violation or default of any of the provisions of its respective certificate or
articles of formation or incorporation, bylaws or other organizational or
charter documents.  Each of the Company and its Subsidiaries is duly qualified
to conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
reasonably be expected to result in a Material Adverse Effect and no proceeding
has been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.
The Company has no Subsidiaries except as set forth in the Company’s Quarterly
Report on Form 10-Q for the fiscal quarter ended March 31, 2017.

 

 -10- 

 

 

(b)         Authorization; Enforcement; Validity. (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and each of the other Transaction Documents,
and to issue the Securities in accordance with the terms hereof and thereof,
(ii) the execution and delivery of the Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby,
including without limitation, the issuance of the Commitment Shares (as defined
below in Section 5(e)) and the reservation for issuance and the issuance of the
Purchase Shares issuable under this Agreement, have been duly authorized by the
Company's Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or any committee thereof, or its
stockholders (except as set forth in Section 2(f) hereof), (iii) this Agreement
has been, and each other Transaction Document shall be on the Commencement Date,
duly executed and delivered by the Company and (iv) this Agreement constitutes,
and each other Transaction Document upon its execution on behalf of the Company,
shall constitute, the valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors' rights and
remedies. The Board of Directors of the Company has approved the resolutions
(the “Signing Resolutions”) substantially in the form as set forth as Exhibit B
attached hereto to authorize this Agreement and the transactions contemplated
hereby. The Signing Resolutions are valid, in full force and effect and have not
been modified or supplemented in any respect. The Company has delivered to the
Investor a true and correct copy of a unanimous written consent adopting the
Signing Resolutions executed by all of the members of the Board of Directors of
the Company. Except as set forth in this Agreement, no other approvals or
consents of the Company’s Board of Directors, any other authorized committee
thereof, and/or stockholders is necessary under applicable laws and the
Company’s Certificate of Incorporation and/or Bylaws to authorize the execution
and delivery of this Agreement or any of the transactions contemplated hereby,
including, but not limited to, the issuance of the Commitment Shares and the
issuance of the Purchase Shares.

 

(c)         Capitalization. As of the date hereof, the authorized capital stock
of the Company is set forth in the Company’s Quarterly Report on Form 10-Q for
the fiscal quarter ended March 31, 2017. Except as disclosed in the SEC
Documents (as defined below), (i) no shares of the Company's capital stock are
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company, (ii) there are no outstanding
debt securities, (iii) there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, (iv) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act (except the Registration Rights
Agreement), (v) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities as described in this
Agreement and (vii) the Company does not have any stock appreciation rights or
"phantom stock" plans or agreements or any similar plan or agreement. The
Company has furnished to the Investor true and correct copies of the Certificate
of Incorporation and the Bylaws, each as in effect on the date hereof, and
summaries of the terms of all securities convertible into or exercisable for
Common Stock, if any, and copies of any documents containing the material rights
of the holders thereof in respect thereto.

 

(d)        Issuance of Securities. Upon issuance and payment therefor in
accordance with the terms and conditions of this Agreement, the Purchase Shares
(including, without limitation, the Initial Purchase Shares) shall be validly
issued, fully paid and nonassessable and free from all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. Upon issuance in accordance with the terms and
conditions of this Agreement, the Commitment Shares (as defined below in Section
5(e)) shall be validly issued, fully paid and nonassessable and free from all
taxes, liens, charges, restrictions, rights of first refusal and preemptive
rights with respect to the issue thereof, with the holders being entitled to all
rights accorded to a holder of Common Stock. 14,100,000 shares of Common Stock
have been duly authorized and reserved for issuance upon purchase under this
Agreement as Purchase Shares (other than the Initial Purchase Shares).

 

 -11- 

 

 

(e)        No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
reservation for issuance and issuance of the Purchase Shares and the Commitment
Shares) will not (i) result in a violation of the Certificate of Incorporation,
any Certificate of Designations, Preferences and Rights of any outstanding
series of preferred stock of the Company or the Bylaws or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company or any of its
Subsidiaries) or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations under
clause (ii), which would not reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor its Subsidiaries is in violation of any
term of or in default under its Certificate of Incorporation, any Certificate of
Designation, Preferences and Rights of any outstanding series of preferred stock
of the Company or Bylaws or their organizational charter or bylaws,
respectively. Neither the Company nor any of its Subsidiaries is in violation of
any term of or is in default under any material contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or its Subsidiaries, except for
possible conflicts, defaults, terminations or amendments that would not
reasonably be expected to have a Material Adverse Effect. The business of the
Company and its Subsidiaries is not being conducted, and shall not be conducted,
in violation of any law, ordinance, regulation of any governmental entity,
except for possible violations, the sanctions for which either individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect. Except as specifically contemplated by this Agreement and as required
under the Securities Act or applicable state securities laws and the rules and
regulations of the Principal Market, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency or any regulatory or self-regulatory agency in
order for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents in accordance with the terms hereof or
thereof. Except as set forth elsewhere in this Agreement, all consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence shall be obtained or effected on or
prior to the Commencement Date. Since one year prior to the date hereof, the
Company has not received nor delivered any notices or correspondence from or to
the Principal Market. The Principal Market has not commenced any delisting
proceedings against the Company.

 

(f)         SEC Documents; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the twelve months preceding the date
hereof (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Documents”) on a timely basis or has received a valid extension of such
time of filing and has filed any such SEC Documents prior to the expiration of
any such extension.  As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the Securities Act and the
Exchange Act, as applicable. None of the SEC Documents, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC
Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments. Except as publicly available through the SEC’s Electronic Data
Gathering, Analysis, and Retrieval system (EDGAR) or in connection with a
confidential treatment request submitted to the SEC, the Company has received no
notices or correspondence from the SEC for the one year preceding the date
hereof other than SEC comment letters relating to the Company’s filings under
the Exchange Act and the Securities Act. There are no “open” SEC comments. To
the Company’s knowledge, the SEC has not commenced any enforcement proceedings
against the Company or any of its Subsidiaries.

 



 -12- 

 

 

(g)        Absence of Certain Changes. Except as disclosed in the SEC Documents,
since June 30, 2016, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

 

(h)        Absence of Litigation. There is no action, suit, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company's or its Subsidiaries' officers or directors
in their capacities as such, which could reasonably be expected to have a
Material Adverse Effect.

 

(i)         Acknowledgment Regarding Investor's Status. The Company acknowledges
and agrees that the Investor is acting solely in the capacity of arm's length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor's purchase of the Securities. The Company
further represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

 

(j)          No General Solicitation; No Integrated Offering. Neither the
Company, nor any of its affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of the Securities. Neither the Company, nor or any of its
affiliates, nor any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the offer and
sale of any of the Securities under the Securities Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to be integrated with prior offerings by the Company in a manner that
would require stockholder approval pursuant to the rules of the Principal Market
on which any of the securities of the Company are listed or designated. The
issuance and sale of the Securities hereunder does not contravene the rules and
regulations of the Principal Market.

 

 -13- 

 

 

(k)        Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. None of the Company's material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights have expired or terminated,
or, by the terms and conditions thereof, could expire or terminate within two
years from the date of this Agreement. The Company and its Subsidiaries do not
have any knowledge of any infringement by the Company or its Subsidiaries of any
material trademark, trade name rights, patents, patent rights, copyrights,
inventions, licenses, service names, service marks, service mark registrations,
trade secret or other similar rights of others, or of any such development of
similar or identical trade secrets or technical information by others, and there
is no claim, action or proceeding being made or brought against, or to the
Company's knowledge, being threatened against, the Company or its Subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement, which could reasonably be expected to have a Material
Adverse Effect.

 

(l)         Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(m)       Title. The Company and its Subsidiaries have good and marketable title
in fee simple to all real property owned by them and good and marketable title
in all personal property owned by them that is material to the business of the
Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects (“Liens”) and, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and its
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company and its Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and its Subsidiaries are in compliance with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.

 

(n)        Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.

 

 -14- 

 

 

(o)        Regulatory Permits. The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses as currently conducted, and neither the Company nor any
such Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such material certificate, authorization or
permit.

 

(p)        Tax Status. The Company and each of its Subsidiaries has made or
filed all federal and state income and all other material tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

(q)        Transactions With Affiliates. Except as disclosed in the SEC
Documents, to the Company’s knowledge, none of the Company’s stockholders,
officers or directors or any family member or affiliate of any of the foregoing,
has either directly or indirectly an interest in, or is a party to, any
transaction that would be required to be disclosed as a related party
transaction pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.

 

(r)         Application of Takeover Protections. The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Investor as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company's issuance of the
Securities and the Investor's ownership of the Securities.

 

(s)         Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents that
will be timely publicly disclosed by the Company, the Company confirms that
neither it nor any other Person acting on its behalf has provided the Investor
or its agents or counsel with any information that it believes constitutes or
might constitute material, non-public information that is not otherwise
disclosed in the Registration Statement or the SEC Documents.   The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting purchases and sales of securities of the
Company.  All of the disclosure furnished by or on behalf of the Company to the
Investor regarding the Company, its business and the transactions contemplated
hereby, taken as a whole, is true and correct in all material respects and does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement taken as a whole did not as of their issue date contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made and when made, not
misleading.  The Company acknowledges and agrees that the Investor neither makes
nor has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3 hereof.

 

 -15- 

 

(t)         Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other Person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any Person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 

(u)        DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

 

(v)        Sarbanes-Oxley. The Company is in material compliance with all
provisions of the Sarbanes-Oxley Act of 2002, as amended, which are applicable
to it as of the date hereof.

 

(w)        Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents. The Investor shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
4(w) that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

(x)        Investment Company. The Company is not required to be registered as,
and immediately after receipt of payment for the Securities will not be required
to be registered as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

(y)        Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. The Company has not, in the twelve
(12) months preceding the date hereof, received any notice from any Person to
the effect that the Company is not in compliance with the listing or maintenance
requirements of the Principal Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.

 

(z)         Accountants. The Company’s accountants are set forth in the SEC
Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.

 

(aa)       No Market Manipulation. The Company has not, and to its knowledge no
Person acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(bb)      Shell Company Status. The Company is not currently, and has never
been, an issuer identified in Rule 144(i)(1) under the Securities Act.

 

 -16- 

 

 

(cc)       No Disqualification Events. None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company's outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3) under
the Securities Act. The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.

 

5.          COVENANTS.

 

(a)        Filing of Current Report and Registration Statement. The Company
agrees that it shall, within the time required under the Exchange Act, file with
the SEC a Current Report on Form 8-K relating to the transactions contemplated
by, and describing the material terms and conditions of, the Transaction
Documents (the “Current Report”). The Company shall also file with the SEC,
within twenty (20) Business Days from the date hereof, a new registration
statement (the “Registration Statement”) covering only the resale of the
Purchase Shares (including, without limitation, all of the Initial Purchase
Shares) and all of the Commitment Shares, in accordance with the terms of the
Registration Rights Agreement between the Company and the Investor, dated as of
the date hereof (the “Registration Rights Agreement”). The Company shall permit
the Investor to review and comment upon the final pre-filing draft version of
the Current Report at least two (2) Business Days prior to its filing with the
SEC, and the Company shall give due consideration to all such comments. The
Investor shall use its reasonable best efforts to comment upon the final
pre-filing draft version of the Current Report within one (1) Business Day from
the date the Investor receives it from the Company.

 

(b)        Blue Sky. The Company shall take all such action, if any, as is
necessary in order to obtain an exemption for or to register or qualify (i) the
issuance of the Commitment Shares and the sale of the Purchase Shares to the
Investor under this Agreement and (ii) any subsequent resale of all Commitment
Shares and all Purchase Shares by the Investor, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Investor from time to time, and shall provide
evidence of any such action so taken to the Investor.

 

(c)        Listing/DTC. To the extent applicable, the Company shall promptly
secure the listing of all of the Purchase Shares and Commitment Shares to be
issued to the Investor hereunder on the Principal Market (subject to official
notice of issuance) and upon each other national securities exchange or
automated quotation system, if any, upon which the Common Stock is then listed,
and shall use commercially reasonable efforts to maintain, so long as any shares
of Common Stock shall be so listed, such listing of all such Securities from
time to time issuable hereunder. The Company shall maintain the listing of the
Common Stock on the Principal Market and shall comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules and
regulations of the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action that would reasonably be expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall promptly, and in no event later than the following Business Day,
provide to the Investor copies of any notices it receives from the Principal
Market regarding the continued eligibility of the Common Stock for listing on
the Principal Market; provided, however, that the Company shall not be required
to provide the Investor copies of any such notice that the Company reasonably
believes constitutes material non-public information and the Company would not
be required to publicly disclose such notice in any report or statement filed
with the SEC under the Exchange Act or the Securities Act. The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 5(c). The Company shall take all action necessary to ensure that its
Common Stock can be transferred electronically as DWAC Shares.

 

 -17- 

 

 

(d)        Prohibition of Short Sales and Hedging Transactions. The Investor
agrees that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

(e)        Issuance of Commitment Shares. In consideration for the Investor’s
execution and delivery of this Agreement, the Company shall cause to be issued
to the Investor a total of 1,200,000 shares of Common Stock (the “Commitment
Shares”) immediately upon the execution of this Agreement and shall deliver to
the Transfer Agent the Irrevocable Transfer Agent Instructions with respect to
the issuance of such Commitment Shares. For the avoidance of doubt, all of the
Commitment Shares shall be fully earned as of the date of this Agreement,
whether or not the Commencement shall occur or any Purchase Shares (other than
the Initial Purchase Shares) are purchased by the Investor under this Agreement
and irrespective of any subsequent termination of this Agreement.

 

(f)          Due Diligence; Non-Public Information. The Investor shall have the
right, from time to time as the Investor may reasonably deem appropriate, and
upon reasonable advance notice to the Company, to perform reasonable due
diligence on the Company during normal business hours. The Company and its
officers and employees shall provide information and reasonably cooperate with
the Investor in connection with any reasonable request by the Investor related
to the Investor's due diligence of the Company. Each party hereto agrees not to
disclose any Confidential Information of the other party to any third party and
shall not use the Confidential Information for any purpose other than in
connection with, or in furtherance of, the transactions contemplated hereby.
Each party hereto acknowledges that the Confidential Information shall remain
the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party. The receiving party may disclose Confidential
Information to the extent such information is required to be disclosed by law,
regulation or order of a court of competent jurisdiction or regulatory
authority, provided that the receiving party shall promptly notify the
disclosing party when such requirement to disclose arises, and shall cooperate
with the disclosing party so as to enable the disclosing party to: (i) seek an
appropriate protective order; and (ii) make any applicable claim of
confidentiality in respect of such Confidential Information; and provided,
further, that the receiving party shall disclose Confidential Information only
to the extent required by the protective order or other similar order, if such
an order is obtained, and, if no such order is obtained, the receiving party
shall disclose only the minimum amount of such Confidential Information required
to be disclosed in order to comply with the applicable law, regulation or order.
In addition, any such Confidential Information disclosed pursuant to this
section shall continue to be deemed Confidential Information. Notwithstanding
anything in this Agreement to the contrary, the Company and the Investor agree
that neither the Company nor any other Person acting on its behalf shall provide
the Investor or its agents or counsel with any information that constitutes or
may reasonably be considered to constitute material, non-public information,
unless a simultaneous public announcement thereof is made by the Company in the
manner contemplated by Regulation FD. In the event of a breach of the foregoing
covenant by the Company or any Person acting on its behalf (as determined in the
reasonable good faith judgment of the Investor), in addition to any other remedy
provided herein or in the other Transaction Documents, if the Investor is
holding any Securities at the time of the disclosure of such material non-public
information, the Investor shall have the right to make a public disclosure, in
the form of a press release, public advertisement or otherwise, of such
material, non-public information without the prior approval by the Company;
provided the Investor shall have first provided notice to the Company that it
believes it has received information that constitutes material, non-public
information; and the Company shall have at least 24 hours to either publicly
disclose such material, non-public information or to demonstrate to the Investor
that such information does not constitute material, non-public information,
prior to any such disclosure by the Investor; and the Company shall have failed
to either publicly disclose such material, non-public information or to
demonstrate to the Investor that such information does not constitute material,
non-public information within such time period. The Investor shall not have any
liability to the Company, any of its Subsidiaries, or any of their respective
directors, officers, employees, stockholders or agents, for any such disclosure.
The Company understands and confirms that the Investor shall be relying on the
foregoing covenants in effecting transactions in securities of the Company.

 



 -18- 

 

 

(g)        Purchase Records. The Investor and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each Regular Purchase, Accelerated Purchase and
Additional Purchase or shall use such other method, reasonably satisfactory to
the Investor and the Company.

 

(h)        Taxes. The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
shares of Common Stock to the Investor made under this Agreement.

 

(i)          Use of Proceeds. The Company will use the net proceeds from the
offering as described in the Registration Statement or the SEC Documents.

 

(j)          Other Transactions. The Company shall not enter into, announce or
recommend to its stockholders any agreement, plan, arrangement or transaction in
or of which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Purchase Shares and the Commitment Shares to the Investor
in accordance with the terms of the Transaction Documents.

 

(k)         Integration. From and after the date of this Agreement, neither the
Company, nor or any of its affiliates will, and the Company shall use its
reasonable best efforts to ensure that no Person acting on their behalf will,
directly or indirectly, make any offers or sales of any security or solicit any
offers to buy any security, under circumstances that would (i) require
registration of the offer and sale of any of the Securities by the Company to
the Investor under the Securities Act, or (ii) cause this offering of the
Securities by the Company to the Investor to be integrated with other offerings
by the Company in a manner that would require stockholder approval pursuant to
the rules of the Principal Market on which any of the securities of the Company
are listed or designated, unless in the case of this clause (ii), stockholder
approval is obtained before the closing of such subsequent transaction in
accordance with the rules of such Principal Market.

 

 -19- 

 

 

(l)          Limitation on Variable Rate Transactions. From and after the date
of this Agreement until the later of (i) the 36-month anniversary of the date of
this Agreement and (ii) the 36-month anniversary of the Commencement Date (if
the Commencement has occurred), in any case irrespective of any earlier
termination of this Agreement, the Company shall be prohibited from effecting or
entering into an agreement to effect any issuance by the Company or any of its
Subsidiaries of Common Stock or Common Stock Equivalents (or a combination of
units thereof) involving a Variable Rate Transaction, other than in connection
with an Exempt Issuance. The Investor shall be entitled to seek injunctive
relief against the Company and its Subsidiaries to preclude any such issuance,
which remedy shall be in addition to any right to collect damages, without the
necessity of showing economic loss and without any bond or other security being
required. “Common Stock Equivalents” means any securities of the Company or its
Subsidiaries which entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock. “Variable Rate Transaction” means a transaction in which
the Company (i) issues or sells any equity or debt securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of Common Stock or Common Stock Equivalents either (A)
at a conversion price, exercise price, exchange rate or other price that is
based upon and/or varies with the trading prices of or quotations for the Common
Stock at any time after the initial issuance of such equity or debt securities
(including, without limitation, pursuant to any “cashless exercise” provision),
or (B) with a conversion, exercise or exchange price that is subject to being
reset at some future date after the initial issuance of such equity or debt
security or upon the occurrence of specified or contingent events directly or
indirectly related to the business of the Company or the market for the Common
Stock (including, without limitation, any “full ratchet” or “weighted average”
anti-dilution provisions, but not including any standard anti-dilution
protection for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction), (ii) issues or sells any equity or debt
securities, including without limitation, Common Stock or Common Stock
Equivalents, either (A) at a price that is subject to being reset at some future
date after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock (other than
standard anti-dilution protection for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction), or (B) that are
subject to or contain any put, call, redemption, buy-back, price-reset or other
similar provision or mechanism (including, without limitation, a “Black-Scholes”
put or call right) that provides for the issuance of additional equity
securities of the Company or the payment of cash by the Company, or (iii) enters
into any agreement, including, but not limited to, an “equity line of credit” or
other continuous offering or similar offering of Common Stock or Common Stock
Equivalents, whereby the Company may sell Common Stock or Common Stock
Equivalents at a future determined price. “Exempt Issuance” means the issuance
of (a) Common Stock or Common Stock Equivalents to employees, officers,
directors or vendors of the Company pursuant to any stock or option plan duly
adopted for such purpose, by the Board of Directors or a majority of the members
of a committee of directors established for such purpose, (b) securities upon
the exercise or exchange of or conversion of any Securities issued hereunder
and/or other securities exercisable or exchangeable for or convertible into
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise price,
exchange price or conversion price of such securities, (c) securities issued
pursuant to acquisitions, divestitures, licenses, partnerships, collaborations
or strategic transactions approved by the Board of Directors or a majority of
the members of a committee of directors established for such purpose, which
acquisitions, divestitures, licenses, partnerships, collaborations or strategic
transactions can have a Variable Rate Transaction component, provided that any
such issuance shall only be to a Person (or to the equity holders of a Person)
which is, itself or through its subsidiaries, an operating company or an asset
in a business synergistic with the business of the Company and shall provide to
the Company additional benefits in addition to the investment of funds, but
shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities, or (d) Common Stock issued and sold
pursuant to an “at-the-market offering” of Common Stock through a registered
broker-dealer.

 

6.          TRANSFER AGENT INSTRUCTIONS.

 

(a)        On the date of this Agreement, the Company shall issue irrevocable
instructions to the Transfer Agent substantially in the form attached hereto as
Exhibit D to issue the Initial Purchase Shares and the Commitment Shares in
accordance with the terms of this Agreement (the “Irrevocable Transfer Agent
Instructions”). The certificate(s) or book-entry statement(s) representing the
Initial Purchase Shares and the Commitment Shares, except as set forth below,
shall bear the following restrictive legend (the “Restrictive Legend”):

 

 -20- 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

(b)        On the earlier of (i) the Commencement Date and (ii) such time that
the Investor shall request, provided all conditions of Rule 144 under the
Securities Act are met, the Company shall, no later than two (2) Business Days
following the delivery by the Investor to the Company or the Transfer Agent of
one or more legended certificates or book-entry statements representing the
Initial Purchase Shares and/or Commitment Shares (which certificates or
book-entry statements the Investor shall promptly deliver on or prior to the
first to occur of the events described in clauses (i) and (ii) of this
sentence), as directed by the Investor, issue and deliver (or cause to be issued
and delivered) to the Investor, as requested by the Investor, either: (A) a
certificate or book-entry statement representing such Initial Purchase Shares
and/or Commitment Shares that is free from all restrictive and other legends or
(B) a number of shares of Common Stock equal to the number of Initial Purchase
Shares and/or Commitment Shares represented by the certificate(s) or book-entry
statement(s) so delivered by the Investor as DWAC Shares. The Company shall take
all actions to carry out the intent and accomplish the purposes of the
immediately preceding sentence, including, without limitation, delivering all
such legal opinions, consents, certificates, resolutions and instructions to the
Transfer Agent, and any successor transfer agent of the Company, as may be
requested from time to time by the Investor or necessary or desirable to carry
out the intent and accomplish the purposes of the immediately preceding
sentence. On the Commencement Date, the Company shall issue to the Transfer
Agent, and any subsequent transfer agent, (i) irrevocable instructions in the
form substantially similar to those used by the Investor in substantially
similar transactions (the “Commencement Irrevocable Transfer Agent
Instructions”) and (ii) the notice of effectiveness of the Registration
Statement in the form attached as an exhibit to the Registration Rights
Agreement (the “Notice of Effectiveness of Registration Statement”), in each
case to issue the Commitment Shares and the Purchase Shares in accordance with
the terms of this Agreement and the Registration Rights Agreement. All Purchase
Shares to be issued from and after Commencement to or for the benefit of the
Investor pursuant to this Agreement shall be issued only as DWAC Shares. The
Company represents and warrants to the Investor that, while this Agreement is
effective, no instruction other than the Commencement Irrevocable Transfer Agent
Instructions and the Notice of Effectiveness of Registration Statement referred
to in this Section 6(b) will be given by the Company to the Transfer Agent with
respect to the Purchase Shares or the Commitment Shares from and after
Commencement, and the Purchase Shares and the Commitment Shares covered by the
Registration Statement shall otherwise be freely transferable on the books and
records of the Company. The Company agrees that if the Company fails to fully
comply with the provisions of this Section 6(b) within five (5) Business Days of
the Investor providing the deliveries referred to above, the Company shall, at
the Investor’s written instruction, purchase such shares of Common Stock
containing the Restrictive Legend from the Investor at the greater of the (i)
purchase price paid for such shares of Common Stock (as applicable) and (ii) the
Closing Sale Price of the Common Stock on the date of the Investor’s written
instruction.

 

 -21- 

 

 

7.          CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE SALES OF SHARES OF
COMMON STOCK.

 

I.           The right of the Company hereunder to sell the Initial Purchase
Shares on the date of this Agreement is subject to the satisfaction of each of
the following conditions:

 

(a)         The Investor shall have executed each of the Transaction Documents
and delivered the same to the Company; and

 

(b)         The representations and warranties of the Investor shall be true and
correct in all material respects as of the date hereof.

 

II.          The right of the Company hereunder to commence sales of the
Purchase Shares (other than the Initial Purchase Shares) on the Commencement
Date is subject to the satisfaction of each of the following conditions:

 

(a)         The Investor shall have executed each of the Transaction Documents
and delivered the same to the Company;

 

(b)         The Registration Statement covering the resale of the Purchase
Shares (including, without limitation, all of the Initial Purchase Shares) and
all of the Commitment Shares shall have been declared effective under the
Securities Act by the SEC, and no stop order with respect to the Registration
Statement shall be pending or threatened by the SEC; and 

 

(c)         The representations and warranties of the Investor shall be true and
correct in all material respects as of the date hereof and as of the
Commencement Date as though made at that time.

 

8.          CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF COMMON
STOCK.

 

I.           The obligation of the Investor to buy the Initial Purchase Shares
under this Agreement is subject to the satisfaction of each of the following
conditions:

 

(a)         The Company shall have executed each of the Transaction Documents
and delivered the same to the Investor;

 

(b)         The Common Stock shall be listed or quoted on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market;

 

 -22- 

 

 

(c)         The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date hereof (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such date) and the Company shall have performed,
satisfied and complied with the covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the date hereof. The Investor shall have received a
certificate, executed by the Chief Executive Officer (“CEO”), President or Chief
Financial Officer (“CFO”) of the Company, dated as of the date hereof, to the
foregoing effect in the form attached hereto as Exhibit A;

 

(d)        The Board of Directors of the Company shall have adopted resolutions
in substantially the form attached hereto as Exhibit B which shall be in full
force and effect without any amendment or supplement thereto as of the date
hereof;

 

(e)        The Irrevocable Transfer Agent Instructions shall have been delivered
to and acknowledged in writing by the Company and the Transfer Agent (or any
successor transfer agent);

 

(f)         All federal, state and local governmental laws, rules and
regulations applicable to the transactions contemplated by the Transaction
Documents and necessary for the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby in accordance with the terms thereof shall have been complied with, and
all consents, authorizations and orders of, and all filings and registrations
with, all federal, state and local courts or governmental agencies and all
federal, state and local regulatory or self-regulatory agencies (other than the
Principal Market) necessary for the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby in accordance with the terms thereof shall have been obtained or made,
including, without limitation, in each case those required under the Securities
Act, the Exchange Act, applicable state securities or “Blue Sky” laws or
otherwise required by the SEC or any state securities regulators;

 

(g)         No statute, regulation, order, decree, writ, ruling or injunction
shall have been enacted, entered, promulgated, threatened or endorsed by any
federal, state or local court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents; and

 

(h)         No action, suit or proceeding before any federal, state, local or
foreign arbitrator or any court or governmental authority of competent
jurisdiction shall have been commenced or threatened, and no inquiry or
investigation by any federal, state, local or foreign governmental authority of
competent jurisdiction shall have been commenced or threatened, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 

II.          The obligation of the Investor to buy Purchase Shares (other than
the Initial Purchase Shares) under this Agreement is subject to the satisfaction
of each of the following conditions on or prior to the Commencement Date and,
once such conditions have been initially satisfied, there shall not be any
ongoing obligation to satisfy such conditions after the Commencement has
occurred:

 

(a)         The Company shall have executed each of the Transaction Documents
and delivered the same to the Investor;

 

 -23- 

 

 

(b)        The Company shall have issued or caused to be issued to the Investor
(i) one or more certificates or book-entry statements representing the Initial
Purchase Shares and the Commitment Shares free from all restrictive and other
legends or (ii) a number of shares of Common Stock equal to the number of
Initial Purchase Shares and Commitment Shares as DWAC Shares, in each case in
accordance with Section 6(b);

 

(c)        The Common Stock shall be listed or quoted on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market, and all Securities to be issued by
the Company to the Investor pursuant to this Agreement shall have been, if
applicable, approved for listing or quotation on the Principal Market in
accordance with the applicable rules and regulations of the Principal Market,
subject only to official notice of issuance;

 

(d)        The Investor shall have received the opinions of the Company's legal
counsel dated as of the Commencement Date substantially in the forms agreed
prior to the date of this Agreement by the Company’s legal counsel and the
Investor’s legal counsel;

 

(e)        The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date hereof and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date) and the Company shall have performed, satisfied and complied with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date. The Investor shall have received a certificate, executed by
the CEO, President or CFO of the Company, dated as of the Commencement Date, to
the foregoing effect in the form attached hereto as Exhibit A;

 

(f)         The Board of Directors of the Company shall have adopted resolutions
in substantially the form attached hereto as Exhibit B which shall be in full
force and effect without any amendment or supplement thereto as of the
Commencement Date;

 

(g)        As of the Commencement Date, the Company shall have reserved out of
its authorized and unissued Common Stock, solely for the purpose of effecting
purchases of Purchase Shares (other than the Initial Purchase Shares) hereunder,
14,100,000 shares of Common Stock;

 

(h)        The Commencement Irrevocable Transfer Agent Instructions and the
Notice of Effectiveness of Registration Statement each shall have been delivered
to and acknowledged in writing by the Company and the Transfer Agent (or any
successor transfer agent);

 

(i)          The Company shall have delivered to the Investor a certificate
evidencing the incorporation and good standing of the Company in the State of
Delaware issued by the Secretary of State of the State of Delaware as of a date
within ten (10) Business Days of the Commencement Date;

 

(j)          The Company shall have delivered to the Investor a certified copy
of the Certificate of Incorporation as certified by the Secretary of State of
the State of Delaware within ten (10) Business Days of the Commencement Date;

 

(k)        The Company shall have delivered to the Investor a secretary's
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit C;

 

 -24- 

 

 

(l)         The Registration Statement covering the resale of the Purchase
Shares (including, without limitation, all of the Initial Purchase Shares) and
all of the Commitment Shares shall have been declared effective under the
Securities Act by the SEC, and no stop order with respect to the Registration
Statement shall be pending or threatened by the SEC. The Company shall have
prepared and filed with the SEC, not later than one (1) Business Day after the
effective date of the Registration Statement, a final and complete prospectus
(the preliminary form of which shall be included in the Registration Statement)
and shall have delivered to the Investor a true and complete copy thereof. Such
prospectus shall be current and available for the resale by the Investor of all
of the Securities covered thereby. The Current Report shall have been filed with
the SEC, as required pursuant to Section 5(a). All reports, schedules,
registrations, forms, statements, information and other documents required to
have been filed by the Company with the SEC at or prior to the Commencement Date
pursuant to the reporting requirements of the Exchange Act shall have been filed
with the SEC within the applicable time periods prescribed for such filings
under the Exchange Act, including any applicable extension periods contemplated
by the Exchange Act;

 

(m)       No Event of Default (as defined below) has occurred, and no event
which, after notice and/or lapse of time, would reasonably be expected to become
an Event of Default has occurred;

 

(n)        All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 

(o)        No statute, regulation, order, decree, writ, ruling or injunction
shall have been enacted, entered, promulgated, threatened or endorsed by any
federal, state or local court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents; and

 

(p)        No action, suit or proceeding before any federal, state, local or
foreign arbitrator or any court or governmental authority of competent
jurisdiction shall have been commenced or threatened, and no inquiry or
investigation by any federal, state, local or foreign governmental authority of
competent jurisdiction shall have been commenced or threatened, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 

 -25- 

 

 

9.          INDEMNIFICATION.

 

In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors and employees and any of the
foregoing Person's agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the "Indemnitees") from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys' fees and disbursements
(the "Indemnified Liabilities"), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
other than, in the case of clause (c), with respect to Indemnified Liabilities
which directly and primarily result from the fraud, gross negligence or willful
misconduct of an Indemnitee. The indemnity in this Section 9 shall not apply to
amounts paid in settlement of any claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law. Payment
under this indemnification shall be made within thirty (30) days from the date
Investor makes written request for it. A certificate containing reasonable
detail as to the amount of such indemnification submitted to the Company by
Investor shall be conclusive evidence, absent manifest error, of the amount due
from the Company to Investor. If any action shall be brought against any
Indemnitee in respect of which indemnity may be sought pursuant to this
Agreement, such Indemnitee shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Indemnitee. Any Indemnitee shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnitee, except to the extent that (i) the employment thereof
has been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Indemnitee, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel.

 



 -26- 

 

 

10.         EVENTS OF DEFAULT.

 

An "Event of Default" shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)        the effectiveness of a registration statement registering the resale
of the Securities lapses for any reason (including, without limitation, the
issuance of a stop order or similar order) or such registration statement (or
the prospectus forming a part thereof) is unavailable to the Investor for resale
of any or all of the Securities to be issued to the Investor under the
Transaction Documents that are required to be included therein, and such lapse
or unavailability continues for a period of ten (10) consecutive Business Days
or for more than an aggregate of thirty (30) Business Days in any 365-day
period, but excluding a lapse or unavailability where (i) the Company terminates
a registration statement after the Investor has confirmed in writing that all of
the Securities covered thereby have been resold or (ii) the Company supersedes
one registration statement with another registration statement, including
(without limitation) by terminating a prior registration statement when it is
effectively replaced with a new registration statement covering Securities
(provided in the case of this clause (ii) that all of the Securities covered by
the superseded (or terminated) registration statement that have not theretofore
been resold are included in the superseding (or new) registration statement);

 

(b)        the suspension of the Common Stock from trading on the Principal
Market for a period of one (1) Business Day, provided that the Company may not
direct the Investor to purchase any shares of Common Stock during any such
suspension;

 

(c)        the delisting of the Common Stock from the NYSE MKT, provided,
however, that the Common Stock is not immediately thereafter trading on the New
York Stock Exchange, The NASDAQ Capital Market, The NASDAQ Global Market, The
NASDAQ Global Select Market, the NYSE Arca, the OTC Bulletin Board or OTC
Markets (or nationally recognized successor to any of the foregoing);

 

(d)        the failure for any reason by the Transfer Agent to issue Purchase
Shares to the Investor within three (3) Business Days after the applicable
Purchase Date or Accelerated Purchase Date (as applicable) on which the Investor
is entitled to receive such Purchase Shares;

 

(e)        the Company breaches any representation, warranty, covenant or other
term or condition under any Transaction Document if such breach could have a
Material Adverse Effect and except, in the case of a breach of a covenant which
is reasonably curable, only if such breach continues for a period of at least
five (5) Business Days;

 

(f)         if any Person commences a proceeding against the Company pursuant to
or within the meaning of any Bankruptcy Law;

 

(g)        if the Company, pursuant to or within the meaning of any Bankruptcy
Law, (i) commences a voluntary case, (ii) consents to the entry of an order for
relief against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;

 

(h)        a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company;

 

 -27- 

 

 

(i)          if at any time the Company is not eligible to transfer its Common
Stock electronically as DWAC Shares; or

 

(j)          if at any time after the Commencement Date, the Exchange Cap is
reached (to the extent such Exchange Cap is applicable pursuant to Section 2(f)
hereof).

 

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event that, after notice and/or lapse of time, would reasonably be expected
to become an Event of Default, has occurred and is continuing, the Company shall
not deliver to the Investor any Regular Purchase Notice, Accelerated Purchase
Notice or Additional Purchase Notice.

 

11.         TERMINATION

 

This Agreement may be terminated only as follows:

 

(a)         If pursuant to or within the meaning of any Bankruptcy Law, the
Company commences a voluntary case or any Person commences a proceeding against
the Company, a Custodian is appointed for the Company or for all or
substantially all of its property, or the Company makes a general assignment for
the benefit of its creditors (any of which would be an Event of Default as
described in Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall
automatically terminate without any liability or payment to the Company (except
as set forth below) without further action or notice by any Person.

 

(b)        In the event that (i) the Company fails to file the Registration
Statement with the SEC within the period specified in Section 5(a) hereof in
accordance with the terms of the Registration Rights Agreement or (ii) the
Commencement shall not have occurred on or before November 15, 2017, due to the
failure to satisfy the conditions set forth in Sections 7(II) and 8(II) above
with respect to the Commencement, then, in the case of clause (i) above, this
Agreement may be terminated by the Investor at any time prior to the filing of
the Registration Statement and, in the case of clause (ii) above, this Agreement
may be terminated by either party at the close of business on November 15, 2017
or thereafter, in each case without liability of such party to the other party
(except as set forth below); provided, however, that the right to terminate this
Agreement under this Section 11(b) shall not be available to any party if such
party is then in breach of any covenant or agreement contained in this Agreement
or any representation or warranty of such party contained in this Agreement
fails to be true and correct such that the conditions set forth in Section
7(II)(c) or Section 8(II)(e), as applicable, could not then be satisfied.

 

(c)         At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a “Company Termination Notice”) to the Investor electing to terminate
this Agreement without any liability whatsoever of any party to any other party
under this Agreement (except as set forth below). The Company Termination Notice
shall not be effective until one (1) Business Day after it has been received by
the Investor.

 

(d)        This Agreement shall automatically terminate on the date that the
Company sells and the Investor purchases the full Available Amount as provided
herein, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).

 

(e)        If, for any reason or for no reason, the full Available Amount has
not been purchased in accordance with Section 2 of this Agreement by the
Maturity Date, this Agreement shall automatically terminate on the Maturity
Date, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).

 

 -28- 

 

 

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12
shall survive the execution and delivery of this Agreement and any termination
of this Agreement. No termination of this Agreement shall (i) affect the
Company’s or the Investor’s rights or obligations under (A) this Agreement with
respect to any pending Regular Purchases, Accelerated Purchases or Additional
Purchases and the Company and the Investor shall complete their respective
obligations with respect to any pending Regular Purchases, Accelerated Purchases
and Additional Purchases under this Agreement and (B) the Registration Rights
Agreement, which shall survive any such termination, or (ii) be deemed to
release the Company or the Investor from any liability for intentional
misrepresentation or willful breach of any of the Transaction Documents.

 

12.         MISCELLANEOUS.

 

(a)        Governing Law; Jurisdiction; Jury Trial. The corporate laws of the
State of Delaware shall govern all issues concerning the relative rights of the
Company and its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of Illinois,
County of Cook, for the adjudication of any dispute hereunder or under the other
Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)        Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

 

(c)        Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

 -29- 

 

 

(d)        Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)        Entire Agreement. The Transaction Documents supersede all other prior
oral or written agreements between the Investor, the Company, their affiliates
and Persons acting on their behalf with respect to the subject matter thereof,
and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
The Company acknowledges and agrees that is has not relied on, in any manner
whatsoever, any representations or statements, written or oral, other than as
expressly set forth in the Transaction Documents.

 

(f)         Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:

 



If to the Company:



iBio, Inc. 600 Madison Avenue, Suite 1601 New York, NY 10022 Telephone: (302)
355-0650 Facsimile: (302) 356-1173 E-mail: robertbkay@ibioinc.com Attention:
Robert B. Kay, Executive Chairman

 

With a copy to (which shall not constitute notice or service of process):



Andrew Abramowitz, PLLC 565 Fifth Avenue, 9th Floor New York, NY 10017
Telephone: (212) 972-8882 E-mail: aa@aalegalnyc.com Attention: Andrew
Abramowitz, Esq.

 

If to the Investor:

Lincoln Park Capital Fund, LLC 440 North Wells, Suite 410 Chicago, IL 60654
Telephone: 312-822-9300 Facsimile: 312-822-9301 E-mail:
jscheinfeld@lpcfunds.com/jcope@lpcfunds.com Attention: Josh Scheinfeld/Jonathan
Cope

  

 -30- 

 



 

With a copy to (which shall not constitute notice or service of process):

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. 666 Third Avenue New York,
NY 10017 Telephone: (212) 692-6267 Facsimile: (212) 983-3115 E-mail:
ajmarsico@mintz.com Attention: Anthony J. Marsico, Esq.

 

If to the Transfer Agent:

Continental Stock Transfer & Trust Company 17 Battery Place New York, NY 10004
Telephone: (212) 845-3211 Facsimile: (212) 845-7608 Email:
ksantero@continentalstock.com Attention: Kathy Santero

 

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, or
(C) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of personal service, receipt by facsimile or email or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

(g)        Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor, including by merger
or consolidation. The Investor may not assign its rights or obligations under
this Agreement.

 

(h)        No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(i)          Publicity. The Company shall afford the Investor and its counsel
with the opportunity to review and comment upon, shall consult with the Investor
and its counsel on the form and substance of, and shall give due consideration
to all such comments from the Investor or its counsel on, any press release, SEC
filing or any other public disclosure by or on behalf of the Company relating to
the Investor, its purchases hereunder or any aspect of the Transaction Documents
or the transactions contemplated thereby, not less than 24 hours prior to the
issuance, filing or public disclosure thereof. The Investor must be provided
with a final version of any such press release, SEC filing or other public
disclosure at least 24 hours prior to any release, filing or use by the Company
thereof. The Company agrees and acknowledges that its failure to fully comply
with this provision constitutes a Material Adverse Effect.

 

(j)          Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to consummate and make
effective, as soon as reasonably possible, the Commencement, and to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.

 

 -31- 

 

 

(k)         No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Investor represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. The Company shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold the Investor
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorneys' fees and out of pocket expenses) arising in connection
with any such claim.

 

(l)          No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

(m)       Remedies, Other Obligations, Breaches and Injunctive Relief. The
Investor’s remedies provided in this Agreement, including, without limitation,
the Investor’s remedies provided in Section 9, shall be cumulative and in
addition to all other remedies available to the Investor under this Agreement,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), no remedy of the Investor contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy and nothing
herein shall limit the Investor's right to pursue actual damages for any failure
by the Company to comply with the terms of this Agreement. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investor and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Investor shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

(n)        Enforcement Costs. If: (i) this Agreement is placed by the Investor
in the hands of an attorney for enforcement or is enforced by the Investor
through any legal proceeding; (ii) an attorney is retained to represent the
Investor in any bankruptcy, reorganization, receivership or other proceedings
affecting creditors' rights and involving a claim under this Agreement; or (iii)
an attorney is retained to represent the Investor in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Investor, as incurred by the Investor, all reasonable costs and expenses
including attorneys' fees incurred in connection therewith, in addition to all
other amounts due hereunder.

 

(o)        Amendment and Waiver; Failure or Indulgence Not Waiver. No provision
of this Agreement may be amended or waived by the parties from and after the
date that is one (1) Business Day immediately preceding the initial filing of
the Registration Statement with the SEC. Subject to the immediately preceding
sentence, (i) no provision of this Agreement may be amended other than by a
written instrument signed by both parties hereto and (ii) no provision of this
Agreement may be waived other than in a written instrument signed by the party
against whom enforcement of such waiver is sought. No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.

 

*  *  *  *  *

 -32- 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed as of the date first written above.

 

  THE COMPANY:       IBIO, INC.       By: /s/ Robert B. Kay   Name: Robert B.
Kay   Title:  Executive Chairman       INVESTOR:       LINCOLN PARK CAPITAL
FUND, LLC   BY: LINCOLN PARK CAPITAL, LLC   BY: ROCKLEDGE CAPITAL CORPORATION  
    By: /s/ Josh Scheinfeld   Name: Josh Scheinfeld   Title: President

 

 -33- 

 

 

EXHIBITS

 

Exhibit A Form of Officer’s Certificate Exhibit B Form of Resolutions of the
Board of Directors of the Company Exhibit C Form of Secretary’s Certificate
Exhibit D Form of Letter to Transfer Agent

 

   

 

 

EXHIBIT A

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
[Section 8(I)(c)] [Section 8(II)(e)] of that certain Purchase Agreement dated as
of July 24, 2017, (“Purchase Agreement”), by and between IBIO, INC., a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”). Terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Purchase Agreement.

 

The undersigned, Robert B. Kay, Executive Chairman of the Company, hereby
certifies, on behalf of the Company and not in his individual capacity, as
follows:

 

1.          I am the Executive Chairman of the Company;

 

2.          The representations and warranties of the Company are true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 of the Purchase Agreement, in which case, such representations and warranties
are true and correct without further qualification) as of the date when made and
as of the Commencement Date as though made at that time (except for
representations and warranties that speak as of a specific date, in which case
such representations and warranties are true and correct as of such date);

 

3.          The Company has performed, satisfied and complied in all material
respects with covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date.

 

4.          The Company has not taken any steps, and does not currently expect
to take any steps, to seek protection pursuant to any Bankruptcy Law nor does
the Company or any of its Subsidiaries have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________, 2017.

 

      Name: Robert B. Kay     Title: Executive Chairman  

 

The undersigned as Secretary of IBIO, INC., a Delaware corporation, hereby
certifies that Robert B. Kay is the duly elected, appointed, qualified and
acting Executive Chairman of the Company, and that the signature appearing above
is his genuine signature.

 

___________________________________

    __________________, Secretary

 



   

 

 

EXHIBIT B

 

FORM OF COMPANY RESOLUTIONS

FOR SIGNING PURCHASE AGREEMENT

 

UNANIMOUS WRITTEN CONSENT OF

IBIO, INC.

 

The undersigned, constituting all of the members of the Board of Directors (the
“Board”) of IBio, Inc., a Delaware corporation (the “Company”), pursuant to
Section 141(f) of the Delaware General Corporation Law (the “DGCL”), hereby
adopt the following resolutions by unanimous written consent and direct that
this consent be filed with the minutes of the proceedings of the Board:

 

Whereas, there has been presented to the Board a draft of the Purchase Agreement
(the “Purchase Agreement”) by and between the Company and Lincoln Park Capital
Fund, LLC (“Lincoln Park”), providing for the purchase by Lincoln Park of up to
Sixteen Million Dollars ($16,000,000) of the Company’s common stock, $0.001 par
value per share (the “Common Stock”) and a draft of the Registration Rights
Agreement (the “Registration Rights Agreement”) by and between the Company and
Lincoln Park providing for the registration of the shares of the Company’s
Common Stock issuable in respect of the Purchase Agreement on behalf of the
Company; and

 

Whereas, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board, the Board has
determined that it is advisable and in the best interests of the Company and its
stockholders to engage in the transactions contemplated by the Purchase
Agreement, including, but not limited to, the issuance of 1,200,000 shares of
Common Stock to Lincoln Park as a commitment fee (the “Commitment Shares”) and
the sale of shares of Common Stock to Lincoln Park up to the available amount
under the Purchase Agreement (the "Purchase Shares") and to register such shares
as contemplated by the Registration Rights Agreement.

 

Transaction Documents

 

Now, Therefore, Be It Resolved, that the transactions described in the Purchase
Agreement are hereby approved and each of __________ and ____________ (the
“Authorized Officers”) are severally authorized to execute and deliver the
Purchase Agreement, and any other agreements or documents contemplated thereby
including, without limitation, the Registration Rights Agreement, with such
amendments, changes, additions and deletions as the Authorized Officers may deem
to be appropriate and approve on behalf of, the Company, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

 

Further Resolved, that the terms and provisions of the Registration Rights
Agreement by and among the Company and Lincoln Park are hereby approved and the
Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Company, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

 

Further Resolved, that the terms and provisions of the forms of Irrevocable
Transfer Agent Instructions and Notice of Effectiveness of Registration
Statement (collectively, the “Instructions”) are hereby approved and the
Authorized Officers are authorized to execute and deliver the Instructions on
behalf of the Company in accordance with the Purchase Agreement, with such
amendments, changes, additions and deletions as the Authorized Officers may deem
appropriate and approve on behalf of, the Company, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

 

   

 

 

Execution of Purchase Agreement

 

Further Resolved, that the Company be and it hereby is authorized to execute the
Purchase Agreement providing for the purchase of up to Sixteen Million Dollars
($16,000,000) of the Company’s common stock; and

 

Issuance of Common Stock

 

Further Resolved, that the Company is hereby authorized to issue to Lincoln Park
Capital Fund, LLC, 2,500,000 shares of Common Stock as Initial Purchase Shares,
and that upon issuance of the Initial Purchase Shares pursuant to the Purchase
Agreement the Initial Purchase Shares shall be duly authorized, validly issued,
fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

 

Further Resolved, that the Company is hereby authorized to issue to Lincoln Park
Capital Fund, LLC, 1,200,000 shares of Common Stock as Commitment Shares and
that upon issuance of the Commitment Shares pursuant to the Purchase Agreement
the Commitment Shares shall be duly authorized, validly issued, fully paid and
nonassessable with no personal liability attaching to the ownership thereof; and

 

Further Resolved, that the Company is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the Available Amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

 

Further Resolved, that the Company shall initially reserve 14,100,000 shares of
Common Stock for issuance as Purchase Shares (other than Initial Purchase
Shares) under the Purchase Agreement.

 

Approval of Actions

 

Further Resolved, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Company and to take all such steps as deemed necessary or appropriate, with
the advice and assistance of counsel, to cause the Company to consummate the
agreements referred to herein and to perform its obligations under such
agreements; and

 

Further Resolved, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the Company,
to take or cause to be taken all such further actions and to execute and deliver
or cause to be executed and delivered all such further agreements, amendments,
documents, certificates, reports, schedules, applications, notices, letters and
undertakings and to incur and pay all such fees and expenses as in their
judgment shall be necessary, proper or desirable to carry into effect the
purpose and intent of any and all of the foregoing resolutions, and that all
actions heretofore taken by any officer or director of the Company in connection
with the transactions contemplated by the agreements described herein are hereby
approved, ratified and confirmed in all respects.

 

   

 

 

This Action by Unanimous Written Consent shall be filed with the minutes of the
proceedings of the Board. This Action may be signed in one or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Unanimous Written Consent
of the Board of Directors of iBio, Inc. as of date written below.

 

By:     By:             Date:   Date:           By:     By:           Date:  
Date:           By:     By:           Date:   Date:                     By:    
            Date:    

 

   

 

 

EXHIBIT C

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(II)(k) of that certain Purchase Agreement dated as of July 24, 2017
(“Purchase Agreement”), by and between IBIO, INC., a Delaware corporation (the
“Company”), and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”), pursuant to
which the Company may sell to the Investor up to Sixteen Million Dollars
($16,000,000) of the Company's Common Stock, $0.001 par value per share (the
"Common Stock"). Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.

 

The undersigned, [_________________], Secretary of the Company, hereby
certifies, on behalf of the Company and not in his individual capacity, as
follows:

 

1.          I am the Secretary of the Company.

 

2.          Attached hereto as Exhibit A and Exhibit B are true, correct and
complete copies of the Company’s Amended and Restated Bylaws, as amended to date
(“Bylaws”), and the Company’s Certificate of Incorporation, as amended to date
(“Charter”), and no action has been taken by the Company, its directors,
officers or stockholders, in contemplation of the filing of any further
amendment relating to or affecting the Bylaws or Charter.

 

3.          Attached hereto as Exhibit C are true, correct and complete copies
of the resolutions duly adopted by the Board of Directors of the Company by
unanimous written consent effective as of July __, 2017. Such resolutions have
not been amended, modified or rescinded and remain in full force and effect and
such resolutions are the only resolutions adopted by the Company’s Board of
Directors, or any committee thereof, or the stockholders of the Company relating
to or affecting (i) the entering into and performance of the Purchase Agreement,
or the issuance, offering and sale of the Purchase Shares and the Commitment
Shares and (ii) and the performance of the Company of its obligation under the
Transaction Documents as contemplated therein.

 

4.          As of the date hereof, the authorized, issued and reserved capital
stock of the Company is as set forth on Exhibit D hereto.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of July,
2017.

 

____________________________

____________________

 Secretary

 

The undersigned as Executive Chairman of IBIO, INC., a Delaware corporation,
hereby certifies that [_____________] is the duly elected, appointed, qualified
and acting Secretary of iBio, Inc., and that the signature appearing above is
his genuine signature.

 

      Robert B. Kay   Executive Chairman

 

   

 

 

EXHIBIT D

 

FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE INITIAL PURCHASE
SHARES AND THE COMMITMENT SHARES AT SIGNING OF THE PURCHASE AGREEMENT

 

[COMPANY LETTERHEAD]

 

[__________], 2017

 

[TRANSFER AGENT]

__________________

__________________

__________________

 

Re: Issuance of Common Stock to Lincoln Park Capital Fund, LLC

 

Dear ________,

 

On behalf of IBIO, INC. (the “Company”), you are hereby instructed to issue as
soon as possible a book-entry statement representing an aggregate of 3,700,000
shares of our common stock in the name of Lincoln Park Capital Fund, LLC. The
book-entry statement should be dated [__________], 2017. I have included a true
and correct copy of a unanimous written consent executed by all of the members
of the Board of Directors of the Company adopting resolutions approving the
issuance of these shares. The book-entry statement should bear the following
restrictive legend:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL, IN A
CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS.

 

   

 

 

The book-entry statement should be sent as soon as possible via overnight mail
to the following address:

 

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Attention: Josh Scheinfeld/Jonathan Cope

 

Thank you very much for your help. Please call me at [__________] if you have
any questions or need anything further.

 

IBIO, INC.

 

BY:_____________________________

 

   

 

 

FORM OF COMPANY COUNSEL OPINION

 

Capitalized terms used herein but not defined herein, have the meaning set forth
in the Purchase Agreement. Based on the foregoing, and subject to the
assumptions and qualifications set forth herein, we are of the opinion that:

 

1.          The Company is a corporation existing and in good standing under the
laws of the State of Delaware. The Company is qualified to do business as a
foreign corporation and is in good standing in the State of New York.

 

2.          The Company has the corporate power to execute and deliver, and
perform its obligations under, each Transaction Document to which it is a party.
The Company has the corporate power to conduct its business as, to the best of
our knowledge, it is now conducted, and to own and use the properties owned and
used by it.

 

3.          The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party have been duly authorized by all
necessary corporate action on the part of the Company. The execution and
delivery of the Transaction Documents by the Company, the performance of the
obligations of the Company thereunder and the consummation by it of the
transactions contemplated therein have been duly authorized and approved by the
Company's Board of Directors and no further consent, approval or authorization
of the Company, its Board of Directors or its stockholders is required. The
Transaction Documents to which the Company is a party have been duly executed
and delivered by the Company and are the valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting creditor’s rights and remedies.

 

4.          The execution, delivery and performance by the Company of the
Transaction Documents, the consummation by the Company of the transactions
contemplated thereby including the offering, sale and issuance of the Commitment
Shares, the Initial Purchase Shares and the Purchase Shares in accordance with
the terms and conditions of the Purchase Agreement, and fulfillment and
compliance with terms of the Transaction Documents, does not and shall not:
(i) conflict with, constitute a breach of or default (or an event which, with
the giving of notice or lapse of time or both, constitutes or could constitute a
breach or a default), under (a) the Certificate of Incorporation or the Bylaws
of the Company, (b) any material agreement, note, lease, mortgage, deed or other
material instrument to which the Company is a party or by which the Company or
any of its assets are bound (“Material Agreements”), (ii) result in any
violation of any statute, law, rule or regulation applicable to the Company, or
(iii) to our knowledge, violate any order, writ, injunction or decree applicable
to the Company or any of its subsidiaries.

 

5.          The issuance of the Initial Purchase Shares, the Purchase Shares and
the Commitment Shares pursuant to the terms and conditions of the Transaction
Documents has been duly authorized by all necessary corporate action on the part
of the Company. The Initial Purchase Shares and the Commitment Shares are
validly issued, fully paid and non-assessable, free of all taxes, liens,
charges, restrictions, rights of first refusal and preemptive rights. 14,100,000
shares of Common Stock have been properly reserved for issuance as Purchase
Shares (other than the Initial Purchase Shares) under the Purchase Agreement.
When issued and paid for in accordance with the Purchase Agreement, the Purchase
Shares (other than the Initial Purchase Shares) shall be validly issued, fully
paid and non-assessable, free of all taxes, liens, charges, restrictions, rights
of first refusal and preemptive rights. The execution and delivery of the
Registration Rights Agreement do not, and the performance by the Company of its
obligations thereunder shall not, give rise to any rights of any other Person
for the registration under the Securities Act of any shares of Common Stock or
other securities of the Company which have not been waived.

 

   

 

 

6.          As of the date hereof, the authorized capital stock of the Company
consists of __,___,___ shares of common stock, par value $0.001 per share, of
which __________ shares are issued and outstanding.

 

7.          Assuming the accuracy of the representations and your compliance
with the covenants made by you in the Transaction Documents, the offering, sale
and issuance of the Commitment Shares and the Purchase Shares (including the
Initial Purchase Shares) to you pursuant to the Transaction Documents is exempt
from registration under the Securities Act.

 

8.          Other than that which has been obtained and completed prior to the
date hereof, no authorization, approval, consent, filing or other order of any
federal or state governmental body, regulatory agency, or stock exchange or
market, or any court, or, to our knowledge, any third party is required to be
obtained by the Company to enter into and perform its obligations under the
Transaction Documents or for the Company to issue and sell the Commitment Shares
and the Purchase Shares as contemplated by the Transaction Documents.

 

9.          The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act. To our knowledge, since one year preceding the date of the
Purchase Agreement, the Company has been in compliance with the reporting
requirements of the Exchange Act applicable to it. To our knowledge, since one
year preceding the date of the Purchase Agreement, the Company has not received
any written notice from any Person stating that the Company has not been in
compliance with any of the rules and regulations (including the requirements for
continued listing) of the Principal Market.

 

10.        The Company is not, and after giving effect to the issuance of the
Commitment Shares and the Purchase Shares and the application of the proceeds as
described in the Prospectus, will not be, an “investment company,” as that term
is defined in the Investment Company Act of 1940, as amended.

 

11.        Except as described in the Registration Statement and the Prospectus,
none of the Material Agreements grants to any person the right to require the
Company to file a registration statement under the Securities Act with respect
to any securities of the Company owned or to be owned by such person or to
require the Company to include such securities in the securities registered
pursuant to the Registration Statement or in any securities being registered
pursuant to any other registration statement filed by the Company under the
Securities Act.

 

[THE FOLLOWING MAY BE MADE IN A SEPARATE NEGATIVE ASSURANCES LETTER]

 

As counsel to the Company, we reviewed the Registration Statement and the
Prospectus, and participated in discussions with your representatives and those
of the Company, at which the contents of the Registration Statement and the
Prospectus were discussed. Between the date of the Transaction Documents and the
time of the delivery of this letter, we participated in further discussions with
your representatives and those of the Company, and we reviewed certain
certificates of officers of the Company and public officials delivered to you
today.

 

The purpose of our engagement was not to establish or to confirm factual matters
set forth in the Registration Statement and the Prospectus, and we have not
undertaken any obligation to verify independently any of the factual matters set
forth in the Registration Statement and the Prospectus. Moreover, many of the
determinations required to be made in the preparation of the Registration
Statement and the Prospectus involve matters of a non-legal nature.

 

   

 

 

Subject to the foregoing, we confirm to you that, on the basis of the
information that we gained in the course of performing the services referred to
above, nothing came to our attention that caused us to believe that: (a) the
Registration Statement, as of its effective date, contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or (b) the
Prospectus, as of its date and as of the date and time of delivery of this
letter, contained or contains any untrue statement of a material fact or omitted
or omits to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that we do not express any belief as to the financial statements and
related notes, financial statement schedules or financial statistics or other
financial or accounting data and information contained in or omitted from the
Registration Statement or the Prospectus.

 

We inform you that the Registration Statement became effective under the
Securities Act on _______, 201__ and that no stop order suspending the
effectiveness of the Registration Statement has been issued under the Securities
Act.

 

We are not representing the Company in any pending litigation in which it is a
named defendant that challenges the validity or enforceability of, or seeks to
enjoin the performance of, the Transaction Documents.

 

Further, we confirm to you that the Registration Statement, as of its effective
date, and the Prospectus, as of its date, appeared to us on their face to
respond in all material respects to the requirements of Form S-1, except that
the foregoing statement does not address any requirement relating to financial
statements, notes or schedules and financial and accounting data or information
contained in or omitted from the Registration Statement or the Prospectus.

 

   

